 



EXHIBIT 10.11
(STAR TEK LOGO) [c72571c7257100.gif]
[DATE]
[Name of executive]1
[Address of executive]
Dear [Sobriquet of executive]:
StarTek, Inc. (“Company”) proposes to amend, as set forth below, both the letter
agreement between you (“Employee”) and the Company dated [Date of Letter
Agreement] that states the terms and conditions of your employment with Company
(“Agreement”) and the Company’s Proprietary Information and Inventions Agreement
that you signed (the “Proprietary Information Agreement”) pursuant to Section
9(a) of the Agreement. If you agree to the amendments proposed below, please
initial the bottom of each page and sign at the end of this letter in the spaces
indicated.
1. Revise Sections 6 and 7 of the Agreement to read as follows:
6. Stock Options. To the extent that Company has or may grant Employee options
to purchase shares of Company common stock (“Options”), the vesting schedule,
including without limitation, any acceleration upon change-in-control, and all
other terms, conditions and limitations of such Options will be those set forth
in the stock option plan pursuant to which such Options were granted, Option
grant notices, and Option agreements approved by the Board of Directors and
entered into by Employee.
7. Bonus. Employee may be eligible to participate in Company’s annual Incentive
Bonus Plan with a bonus potential of [Bonus percentage]% of Base Salary at 100%
target attainment (the “Bonus Potential”) pursuant to the terms, conditions and
limitations set forth therein.
 

1   Except for text described in footnotes below, bracketed text is specific to
individual executive.

 

 



--------------------------------------------------------------------------------



 



2. Revise Section 10(d) of the Agreement to read as follows:
(d) Termination by the Company without Cause [or for Good Reason]2. In the event
Employee’s employment is terminated without Cause (as defined herein) [or
Employee resigns for Good Reason (as defined herein)]2 and provided Employee
executes a release in the form attached as Exhibit B (“Release”), and written
acknowledgment of Employee’s continuing obligations under the Proprietary
Information Agreement, then in addition to payment of the Accrued Compensation,
Employee shall be entitled to receive (i) the equivalent of [Severance period]
months of Base Salary as in effect immediately prior to the termination date,
payable on the same basis and at the same time as previously paid and subject to
Deductions, commencing on the first regularly scheduled pay date following the
Effective Date of the Release; (ii) a lump sum amount equal to Bonus Potential;
(iii) annual bonus for the year during which termination occurs, pro-rated for
time and performance as judged by CEO; and (iv) provided that Employee is
eligible for and timely elects continuation of health insurance pursuant to
COBRA, for a period of [Severance period] months Company shall also reimburse
Employee for a portion of the cost of Employee’s COBRA premiums that is equal
to, and does not exceed, Company’s monthly contribution towards Employee’s
health benefit premiums as of the date of termination provided, however, that
Company’s obligation to pay Employee’s COBRA premiums will cease immediately in
the event Employee becomes eligible for group health insurance during the
[Severance period] month period, and Employee hereby agrees to promptly notify
Company if Employee becomes eligible to be covered by group health insurance in
such event ((i) (ii), (iii), and (iv) collectively, the “Severance Benefits”).
3. Revise Section 9(c) of the Agreement to read as follows:
(c) Non-Competition and Non-Solicitation. Employee agrees that for a period of
[Severance period] following his last day of employment with Company, he shall
continue to comply with the non-competition and non-solicitation obligations set
forth in the Proprietary Information Agreement.
4. Revise Section 3 and the first paragraph of Section 4 of the Proprietary
Information Agreement to read as follows:
3. No Conflicts or Solicitation. I agree that during the period of my employment
by the Company I will not, without the Company’s express written consent, engage
in any other employment or business activity directly related to the business in
which the Company is now involved or becomes involved, nor will I engage in any
other activities which conflict with my obligations to the Company. To protect
the Company’s Proprietary Information, and because of the position in the
Company that I hold, I agree that during my employment with the Company whether
full-time or part-time and for a period of [Severance period] months after my
last day of employment with the Company, I will not (a) directly or indirectly
solicit or induce any employee of the Company to terminate or negatively alter
his or her relationship with the Company or (b) directly or indirectly solicit
the business of any client or customer of the Company (other than on behalf of
the Company) or (c) directly or indirectly induce any client, customer,
supplier, vendor, consultant or independent contractor of the Company to
terminate or negatively alter his, her or its relationship with the Company. I
agree that the geographic scope of the non-solicitation should include the
“Restricted Territory” (as defined below).
 

2   Bracketed text referring to “Good Reason” is used only in contracts for
Executive Vice Presidents, such as Chief Operating Officer or Chief Financial
Officer.

 

 



--------------------------------------------------------------------------------



 



4. Covenant Not to Compete. I acknowledge that during my employment I will have
access to and knowledge of Proprietary Information. I also acknowledge that
during my employment with the Company, I have held and/or will hold a management
or executive position or am, or will be, an assistant to a manager or executive.
To protect the Company’s Proprietary Information, and because of the position in
the Company that I may hold, I agree that during my employment with the Company
whether full-time or part-time and for a period of [Severance period] months
after my last day of employment with the Company, I will not directly or
indirectly personally participate or engage in (whether as an employee,
consultant, proprietor, partner, director or otherwise), or have any ownership
interest in, or participate in the financing, operation, management or control
of, any person, firm, corporation or business that engages in a “Restricted
Business” in a “Restricted Territory” (as defined below). It is agreed that
ownership of (i) no more than one percent (1%) of the outstanding voting stock
of a publicly traded corporation, or (ii) any stock I presently own shall not
constitute a violation of this provision.
Except as set forth above, the Agreement and the Proprietary Information
Agreement continue in full force and effect according to their terms.
If you have any questions, please do not hesitate to call me at your earliest
convenience.

          StarTek, Inc.
      By:           A. Laurence Jones    Its:   Chief Executive Officer   

I have read this proposal and I understand and I accept its terms.

                [Name of executive]     

         
Date:
       
 
       

 

 